Citation Nr: 0111248	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-11 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
acne vulgaris, currently evaluated as 30 percent disabling.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for residuals of a 
head and eye injury.

3.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a sinus 
disorder.

4.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a pilonidal 
cyst.

5.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a 
gastrointestinal disorder secondary to treatment for service-
connected acne vulgaris.

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Assistant Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied a rating in excess of 30 
percent for acne vulgaris, which found no new and material 
evidence to reopen claims of entitlement to service 
connection for residuals of a head and eye injury, for a 
sinus disorder, for a pilonidal cyst and for a 
gastrointestinal disorder secondary to treatment for service-
connected acne vulgaris and which denied a TDIU.

The Board defers consideration of the TDIU issue, provided 
that further review is necessary, until after RO completion 
of the additional factual development of this case as 
described herein.



REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.  Specifically, the Board finds that the RO should 
determine whether the veteran has applied for Social Security 
Administration (SSA) disability benefits and, if so, the RO 
should obtain and review pertinent medical records.  The 
Board also finds that the RO should consider evidence 
submitted directly to the Board after certification of the 
appeal.

The record reveals that in July 1998 the veteran informed a 
VA social worker that he received SSA disability benefits.  
The record does not show that the RO attempted to confirm the 
veteran's statement or to locate copies of medical evidence 
upon which SSA may have found the veteran to have been 
disabled.  The Board determines that records pertaining to 
the SSA disability benefits are likely to be pertinent to the 
veteran's current claims for an increased rating for acne 
vulgaris and of new and material evidence supporting his 
claim of entitlement to service connection for residuals of a 
head and eye injury, for a sinus disorder, for a pilonidal 
cyst, for a gastrointestinal disorder secondary to treatment 
for service-connected acne vulgaris and for a TDIU.  Because 
the duty to assist clearly requires VA to obtain and review 
SSA disability records which may contain evidence pertinent 
to a veteran's VA claim, the RO must locate these records, if 
they exist, and associate them with the claims file.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Baker v. West, 11 Vet. App. 163, 169 
(1998).

In March 2000 the veteran perfected an appeal of the RO's 
March 1999 rating decision denying a rating in excess of 30 
percent for acne vulgaris, finding no new and material 
evidence to reopen claims of entitlement to service 
connection for residuals of a head and eye injury, for a 
sinus disorder, for a pilonidal cyst and for a 
gastrointestinal disorder secondary to treatment for service-
connected acne vulgaris and denying a TDIU.  In June 2000 the 
RO notified the veteran that it had certified the appeal and 
was transferring the claims file to the Board, and that the 
veteran had 90 days to submit additional evidence.  In 
September 2000 the veteran provided the Board with a package 
containing a large number of documents, including copies of 
SMRs and other medical records and many written statements 
which the veteran had submitted to the Board over the years, 
and which the RO already had reviewed and considered in 
connection with the claims on appeal, here.  However, the 
package also contained a July 1978 letter from a private 
physician who had treated the veteran for several disorders 
for years, which appears to pertain to the issues on appeal, 
and which does not appear to have been associated with the 
claims file previously.  This evidence was not accompanied 
with a waiver permitting initial Board review of the 
evidence.  See 38 C.F.R. § 20.1304(c) (2000).  The RO has not 
reevaluated the veteran's claim in light of this new evidence 
or addressed the new evidence in a supplemental statement of 
the case because the evidence was submitted directly to the 
Board.

A veteran is entitled to RO consideration of additional 
evidence submitted to the record after initiation of an 
appeal provided that the evidence is relevant to the issue on 
appeal, unless the veteran or his representative waive 
consideration.  A veteran is also entitled to notice of the 
RO's decision and, if the decision is adverse, to an 
opportunity to respond to the decision.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c) (2000).  Because the RO did not consider 
relevant evidence timely submitted after appeal certification 
and because neither the veteran nor his representative waived 
RO consideration of this evidence, the Board is constrained 
to REMAND this appeal so the RO can cure the procedural 
defect.

In a February 2001 Appellant's Brief, the veteran's 
representative suggests that this matter should be remanded 
to provide the veteran with a hearing requested in one of the 
many statements and other documents submitted directly to the 
Board in September 2000.  Upon review of this large package 
of documents, the Board finds that it includes an August 1996 
statement presenting a hearing request.  Because the veteran 
appeared and testified at a hearing before the RO in August 
1997 and did not request an additional hearing thereafter, 
the Board determines that remanding this case for a hearing 
now is not warranted.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should determine whether the 
veteran applied for SSA disability 
benefits and, if so, obtain copies of all 
written decision(s) and medical 
documentation pertaining to the SSA 
benefits application and associate these 
records with the claims file.

2.  When the requested development is 
complete, the RO should review the claims 
in light of the additional evidence, 
including all evidence received since 
March 2000.  If the RO denies the 
benefits sought on appeal, it should 
issue a supplemental statement of the 
case and provide the veteran with a 
reasonable time within which to respond.  
The RO then should return the case to the 
Board for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



